No. 04-15-00047-CR


IN RE                                                 §        IN THE COURT OF APPEALS FOR
                                                      §        THE FOURTH COURT OF APPEALS
STEVE TURNER1                                         §        DISTRICT




                                                  AFFIDAVIT


THE STATE OF TEXAS                                    §
                                                      §
COUNTY OF BEXAR                                       §


Before me, the undersigned Notary Public, on this day personally appeared Affiant, who being by
me first duly sworn, on oath states the following:

My name is Belinda Burkhart.           I am over the age of 18 years and have personal knowledge of all
facts stated in this affidavit.

I am presently serving as the Chief Deputy Clerk of the Fourth Court of Appeals of Texas. I have
served in this capacity at all times pertinent to the matters in controversy in this proceeding. I have
responsibility for receiving, filing, and maintaining all documents pertinent to an appeal.

The court's records show that Steve Turner is the court reporter responsible for filing the record
in Fourth Court of Appeals Case No. 04-15-00047-CV, styled Vicente Saldaha v. The State of
Texas.


The court's records show that on April 30,2015, the court issued an order that stated in part:

                 We order Steve Turner to file the record in this court on or before May 15,
         2015 (59 days after the original due date). Turner is advised that the court will not
         grant a further extension of time unless he files a timely motion that (1) establishes
         there are extraordinary circumstances that prevent him from filing the record as
         ordered, (2) advises the court of what efforts have been expended to prepare the
         record and the status of completion, and (3) provides the court reasonable assurance
         the record will be completed and filed by the requested extended deadline. Turner
         is further advised that if the record is not received by the date ordered, we may
         order him to appear and show cause why he should not be held in contempt.




1 Ancillary to Vicente Saldana v. The State of Texas, appealed from the 81 st Judicial District Court, Atascosa
County, Texas, trial court cause no. 12-09-0169-CRA.
The court's records show the April 30, 2015 order was sent by e-mail to Mr. Turner at
dcourts81 218@yahoo.com and at turnerstevenjack.902@gmail.com.         The court's records do not
contain any response from Mr. Turner to the April 30, 2015 order.

The court's records show that on May 28, 2015, the court issued an order requiring Steve Turner
to appear at 2:00 p.m. on June 25, 2015, to show cause why he should not be held in contempt for
failing to comply with the court's April 30, 2015 order.   The order was delivered to Mr. Turner
by e-mail and was also delivered to the Atascosa County Sheriffs Office for personal service on
Mr. Turner. The return of service filed in this court on June 10, 2015, recites that Deputy G.
Pierce served the precept and the show cause order by personally delivering it to Steve Turner on
June 3, 2015.


The court's records further show that Steve Turner filed six volumes of reporter's record on June
19,2015.




                                            Belinda Burkhart




SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority, on this the
of V&Uijl- 2015, to certify which, witness my hand and seal of office.


                                                             Q
        CYNTHIA A. MARTINEZ
                Notary I'nbllc
                                                                              %
                                                ta/y Public in and for the State of Texas
                                            My Commission Expires:
           STA1 £ O." TEXAS
        Commission El

     Notary williout Bond